JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 8, 2011, 2011 WL 2669203, be affirmed. The Bureau of Prisons has exempted its inmate records systems from the Privacy Act’s accuracy and amendment provisions. See Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C.Cir.2006) (per curiam); White v. United States Probation Office, 148 F.3d 1124, 1125 (D.C.Cir.1998) (per curiam).
*579Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to -withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.